     Case 8:20-cr-00146-DOC Document 100 Filed 08/25/21 Page 1 of 3 Page ID #:991



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     MARK TAKLA (Cal. Bar No. 218111)                         8/25/2021
4    Assistant United States Attorney
     Terrorism Export Crimes Section                              KD
5         8000 United States Courthouse
          411 West Fourth Street
6         Santa Ana, California 92701
          Telephone: (714) 338-3591
7         Facsimile: (714) 338-3561
          E-mail:    mark.takla@usdoj.gov
8    CHRISTINE M. RO (Cal. Bar No. 285401)
     Assistant United States Attorney
9    Terrorism Export Crimes Section
          1500 United States Courthouse
10        312 North Spring Street
          Los Angeles, California 90012
11        Telephone: (213) 894-4496
          Facsimile: (213) 894-2927
12        E-mail:    christine.ro@usdoj.gov
13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                No. SA CR 20-00146-DOC
17
                Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
18                                            FINDINGS REGARDING EXCLUDABLE TIME
                      v.                      PERIODS PURSUANT TO SPEEDY TRIAL
19                                            ACT
     JASON FONG,
20                                            PROPOSED DATES:
                Defendant.                    TRIAL: 1/25/22 at 8:30 a.m.
21                                            STAT. CONF.: 1/10/22 at 1:30 p.m.
22

23

24        The Court has read and considered defendant’s motion for (1)
25   Continuance of Trial Date and (2) Findings of Excludable Time Periods
26   Pursuant to Speedy Trial Act, and the government’s non-opposition,
27   both of which this Court incorporates by reference into this Order,
28   demonstrates facts that support a continuance of the trial date in

       cc:    USPPO
     Case 8:20-cr-00146-DOC Document 100 Filed 08/25/21 Page 2 of 3 Page ID #:992



1    this matter, and provides good cause for a finding of excludable time

2    pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.

3         The Court further finds that:         (i) the ends of justice served by

4    the continuance outweigh the best interest of the public and

5    defendant in a speedy trial; (ii) failure to grant the continuance

6    would be likely to make a continuation of the proceeding impossible,

7    or result in a miscarriage of justice; and (iii) failure to grant the

8    continuance would unreasonably deny defendant continuity of counsel

9    and would deny defense counsel the reasonable time necessary for
10   effective preparation, taking into account the exercise of due
11   diligence.
12        THEREFORE, FOR GOOD CAUSE SHOWN:
13        1.     The trial in this matter is continued from October 5, 2021
14   to January 25, 2022 at 8:30 a.m.          The status conference hearing is
15   continued to January 10, 2022 at 1:30 p.m.
16        2.     The time period of October 5, 2021 to January 25, 2022,
17   inclusive, is excluded in computing the time within which the trial
18   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

19   and (B)(iv).

20        3.     Defendant shall appear in Courtroom 9D of the Ronald Reagan

21   Federal Building and Federal Courthouse, 411 W. 4th Street, Santa

22   Ana, California on January 25, 2022 at 8:30 a.m. and January 10, 2022

23   at 1:30 p.m.

24        4.     Nothing in this Order shall preclude a finding that other

25   provisions of the Speedy Trial Act dictate that additional time

26   periods are excluded from the period within which trial must

27   commence.    Moreover, the same provisions and/or other provisions of

28   the Speedy Trial Act may in the future authorize the exclusion of

                                           2
     Case 8:20-cr-00146-DOC Document 100 Filed 08/25/21 Page 3 of 3 Page ID #:993



1    additional time periods from the period within which trial must

2    commence.

3         IT IS SO ORDERED.

4
       August 25, 2021
5
      DATE                                     THE HONORABLE DAVID O. CARTER
6                                              UNITED STATES DISTRICT JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
